Citation Nr: 1632870	
Decision Date: 08/18/16    Archive Date: 08/26/16

DOCKET NO.  13-10 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for lumbar degenerative joint disease.

2.  Entitlement to service connection for depression, to include as secondary to lumbar degenerative joint disease.


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

R. Williams, Counsel


INTRODUCTION

The Veteran had active service from November 1995 to November 1996, with periods of ACDUTRA following active service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newington, Connecticut.

The Veteran testified at a DRO hearing in May 2013, and a videoconference hearing before the undersigned in January 2015.  Copies of the transcripts have been associated with the Veteran's electronic claims file.

The claims were previously before the Board and remanded for further development in April 2015.  The April 2015 remand requested additional verification of the Veteran's active duty service and also requested VA opinions to address the Veteran's claims for service connection.  The actions requested by the April 2015 Board remand were accomplished to the extent possible and the case subsequently returned to the Board after readjudication.  Hence, there has been substantial compliance with the Board's remand directives with respect to the claim decided herein.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA (VVA) system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 


FINDINGS OF FACT

1.  Lumbar degenerative joint disease was not manifested during the Veteran's active duty service or within the first post service year, nor is it otherwise related to such service.

2.  Depression was not manifested during the Veteran's active duty service, nor is it otherwise related to such service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for lumbar degenerative joint disease have not been met.  38 U.S.C.A. §§ 1110, 1112, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2015). 

2.  The criteria for service connection for depression have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

VA's duty to notify was satisfied by a letter dated in August 2012.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

With regard to the duty to assist, the Veteran's service treatment records and pertinent post-service treatment records have been secured.  The Veteran was afforded VA examinations and opinions in January 2013 and January 2016.  The examination reports are of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination reports reflect that relevant records were reviewed and the examiners personally interviewed and examined the Veteran, including eliciting a history from her, and offered opinions.  To the extent the January 2013 VA opinion was insufficient; the problem was rectified by a subsequent January 2016 VA opinion. 

Pursuant to the April 2015 Board remand, additional service records and VA examination reports addressing the Veteran's claims for service connection were obtained and associated with the record.  Therefore, there has been compliance with the Board's prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  No other relevant records have been identified.

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and arguments.  The Veteran also appeared at a Board hearing in January 2015 in support of her claims.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating the claims.



Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim." Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease; such diseases are listed in 38 C.F.R. § 3.309(a) and includes arthritis.  See Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed. Cir. 2013).  As arthritis has been diagnosed, the Board will consider this avenue of entitlement; however as depression is not on the list; this method does not apply to that issue. 

Additionally, if a chronic disease is shown to a compensable degree within one year of service, service connection will be presumed.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  If a chronic disease is shown in service and at any time thereafter, service connection will also be conceded. 38 C.F.R. § 3.303(b). 

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).  

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 at 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Analysis

The Veteran asserts her back disability resulted from her physical duties during service.  Specifically, she noted that her duties were very labor intensive and included carrying heavy cables.  See January 2015 Board hearing trans. p. 9.  The Veteran further contends that her current depression is related to her back disability.

Lumbar degenerative joint disease

The post-service private and VA medical records show that the Veteran has lumbar degenerative joint disease.  Thus the evidence reflects a current disability.

The Veteran's service treatment records show that she complained of back pain on various occasions.  However, there is no evidence of any back injury and no diagnosis of degenerative joint disease in service.  Additional service treatment records reflect assessments involving arthralgias, rheumatoid arthritis, and lupus involving joints other than the Veteran's spine.  

The Veteran was afforded a VA examination in January 2013.  The January 2013 VA examiner noted that the Veteran had a current diagnoses of lumbar degenerative joint disease with disc bulge at L4-5.  She opined that the Veteran's back disability is not likely related to an episodic even of low back pain in 1996 when the Veteran was pregnant.  She further noted that the Veteran was seen by an orthopedist in service and not felt to have lupus.  She noted that the Veteran worked at a correctional facility for 14 years without restrictions and that the lumbar x-ray in 2007 showed early degenerative joint disease.  

The Veteran was afforded an additional VA opinion in January 2016.  The VA examiner noted that the conflicting medical evidence was reviewed, including VA and private treatment records, and the Veteran's and her co-worker's statements.  She discussed the Veteran's service treatment records to include the Veteran's time in the Army Reserve.  She opined that it is less likely than not that the Veteran's lumbar degenerative joint disease, first diagnosed in 2007, is related to service.  She further noted that the Veteran requested to resume service in the Reserves in July 1997 at which time she reported that she no longer had problems.  The 2016 VA examiner also noted that the Veteran was given a profile for PFS (patellofemoral syndrome) in March 1999 and that the March 2001 Reserve physical examination was reported as unremarkable with a past medical history of arthralgias due to lupus and rheumatoid arthritis.  Following a lengthy discussion of the Veteran's in-service and post-service treatment records, the VA examiner concluded  that there is no evidence linking the Veteran's degenerative joint disease or degenerative disc disease to service, no reported injury or chronicity of symptoms or related disability, and no documentation of recurrent symptoms until the Veteran was seen at VA in 2009.  

In this case, the Board is unable to attribute the post-service development of the Veteran's lumbar spine degenerative joint disease to her military service.  A lumbar spine disability was not "noted" in service.  In addition, there is no corroborative evidence on file, establishing that the Veteran sought or required treatment or evaluation for a lumbar spine disability for over several years after her service had ended, consistent with 38 C.F.R. § 3.303(b).

The Board also finds that the weight of the evidence demonstrates that a lumbar spine disability did not manifest within one year of service separation, including to a compensable degree.  The weight of the evidence does not demonstrate any symptoms attributable to the currently diagnosed lumbar degenerative joint disease during the one year period after service, or any diagnosis or findings of lumbar degenerative joint disease during the one year post-service presumptive period.  Because lumbar degenerative joint disease was not manifested to a compensable degree within one year of service separation, the presumptive provisions for lumbar degenerative joint disease as a chronic condition are not applicable in this case.  38 C.F.R. §§ 3.307 , 3.309(a). 

Here, there is no competent evidence that any currently diagnosed lumbar degenerative joint disease was incurred during or is at least as likely as not related to service.  The 2013 and 2016 VA examiners opined that it is less likely than not that the Veteran's current degenerative joint disease had onset during or was otherwise related to active duty.  The Board finds the opinions to be adequate when read in conjunction since the examiners conducted a thorough review of the record and examination of the Veteran.  Additionally, although the Veteran reported symptoms of back pain in service and since service, the record does not reflect that any prior complaints of back pain are attributable to any current diagnosis. 

The Board has reviewed the entirety of the evidence of record and finds that there is no other evidence of record which probatively contradicts the findings of the VA examiner with regard to this matter.  Although, the Veteran submitted a May 2012 opinion from Carlos Caceres, LTC MI, indicating that the Veteran's back problems could stem from performance of her duties as a generator mechanic, it was noted that he is not a medical expert.  The Board also acknowledges the Veteran's own contentions with regard to her belief that her lumbar spine disability is related to service.  While they are competent to testify as to the Veteran's perceived symptoms, neither is competent to render a nexus opinion in this regard.  See Barr, 21 Vet. App. 303; see also Layno v. Brown, 6 Vet. App. 465, 471 (1994) ("[C]ompetent testimony is limited to that which the witness has actually observed, and is within the realm of his personal knowledge").  The Veteran and her commanding officer are not competent to establish a relationship between her current lumbar degenerative joint disease and symptoms in service, as such requires specialized knowledge, training, or experience due to the complex nature of the involved systems.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be resolved.  As such, service connection for lumbar degenerative joint disease is not warranted

Depression 

The Veteran's theory of entitlement as to her claim for depression is primarily one of secondary service connection.  She contends that her depression developed secondary to her claimed low back disability.  As determined above, the Veteran is not service connected for lumbar degenerative joint disease.  Secondary service connection is possible only where the underlying disorder is service connected.  See 38 C.F.R. § 3.310 (2015).  Thus, the remaining question is whether the Veteran's depression is related to service.

Service treatment records are negative for any findings, complaints, or diagnoses of depression.  

The Veteran's service treatment records are silent for any complaints, treatment, or diagnosis regarding depression.  Psychiatric evaluation during Reserve service as noted on her March 2001 medical examination also reveals normal findings.

The Veteran was afforded a VA examination in order to determine the nature and etiology of her claimed depression in January 2016.  According to the examination report, the Veteran meets criteria for a diagnosis of major depression.  Following review of the claims file and examination of the Veteran, the examiner opined that although the Veteran attributes much of her depression to chronic back pain, it is more likely that symptoms of depression are the result of multiple psychosocial factors; including a history of divorce, financial stress, occupational difficulties, and limited social support.  He further opined that it is less likely than not that the Veteran's diagnosed depressive disorder is related to or the result of military service.  He based his conclusion in part on a review of the Veteran's records including Progress notes written by E. Widger, APRN, between August of 2009 and September of 2010 wherein the Veteran's symptoms of depression were mainly attributable to relationship issues (following the end of a 10 year relationship), financial stress, unemployment, and homelessness.  In addition, the VA examiner reported that, upon termination from treatment, it was noted by Miss Widger that there was no evidence of depression; and there was no crying, sleep and appetite were good, and the Veteran had interest and energy.  The examiner concluded that records of treatment for depression do not indicate back problems as the primary contributing factor and symptoms resolved, indicating that current symptoms are not a continuation of symptoms experienced at that time nor are they likely to result from military service.  

In addition, the January 2016 examiner opined that it is less likely than not that symptoms of depression are proximately due to or the result of her potentially service-connected lumbar degenerative joint disease.  He noted that while back pain undoubtedly contributes to symptoms of depression, the Veteran's depressive symptoms are more likely the result of a myriad of psychosocial factors such as job stress, family stress, financial stress, relationship difficulties, family stress, childcare responsibilities, and a history of feelings of worthlessness.  However, he opined that is at least as likely as not that the Veteran's diagnosed depression was aggravated beyond its natural progression by her lumbar degenerative joint disease, noting that the discomfort caused by the pain, in addition to the pain itself, does reportedly create significant limitations on her activity level, which likely contributes to symptoms of depression.  Nonetheless, as determined above, service connection is not in effect for lumbar degenerative joint disease.  

Thus, the record reflects there were no symptoms of depression manifested during service and the Veteran was not diagnosed with depression during her Reserve service.  Further, the VA examiner opined that the Veteran's current depression is not related to her active duty service.  Upon review of the entirety of the evidence of record, there is no other evidence of record which probatively contradicts the findings of the VA examiner with regard to this matter.  

As noted, the Veteran does not claim that she has depression related to her active duty service, but, that her depression is proximately due to her claimed lumbar degenerative joint disease.  As service connection is not in effect for lumbar degenerative disease and in light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection for depression and there is no doubt to be otherwise resolved.  Thus, service connection for depression, including as secondary to a service-connected disability, is not warranted.


ORDER

Service connection for lumbar degenerative joint disease is denied.

Service connection for depression, to include as secondary to lumbar degenerative joint disease, is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


